Citation Nr: 0639091	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right foot 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a dysthymic 
disorder, previously claimed as a nervous condition.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hip disability, 
including as secondary to a right foot injury.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, including as secondary to a right foot injury.

6.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had approximately 25 days of active service from 
May 1970 until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues of whether there is new and material evidence 
sufficient to reopen the claims for service connection for a 
dysthymic disorder, fibroma of the right foot; a hip 
disability; a low back disorder and entitlement to a total 
disability rating based upon individual unemployability are 
being REMANDED and are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active military service.

2.  No probative evidence has been received to verify or 
corroborate any stressor(s) during the veteran's active 
military service.

3.  PTSD was not incurred in or aggravated by any incident of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in April 2003, August 2003, September 2003, 
October 2003 and March 2006.  

The April 2003 letter explained VA's duty to notify and duty 
to assist.  The RO advised the veteran that VA would make 
reasonable efforts to assist in obtaining relevant private 
medical records, employment records and Federal agency 
records.  The RO informed the veteran that the claim for a 
right foot condition and dysthymic disorder were previously 
denied and as such new and material evidence was required to 
reopen the claims.  The elements of service connection were 
provided to inform the veteran of what the evidence needed to 
show to substantiate his claims.  

A letter dated in August 2003 informed the veteran that 
records from T.E.W., M.D., Harris Methodist Fort Worth and 
the Medical Center of Arlington had been requested.  A 
September 2003 letter requested the veteran sign a provider 
specific medical authorization.  An October 2003 letter 
explained that VA was waiting to receive records from Harris 
Methodist and indicated that the veteran could expedite the 
claim if he had or could assist VA in obtaining the private 
records.  

A separate letter dated in October 2003 addressed the 
veteran's claim for entitlement to service connection for 
PTSD.  The RO requested a recent medical report showing 
findings, diagnosis, or treatment for PTSD.  A PTSD 
questionnaire was enclosed and the veteran was asked to 
provide more information on the combat related incident which 
resulted in PTSD.  The RO requested reports of private 
physicians who treated the veteran for PTSD since his 
separation from service.  The veteran was advised to provide 
information on the location and dates of treatment for PTSD 
at any treatment he received at VA facilities.  The RO 
informed the veteran of the evidence associated with the 
claims file and reiterated VA's duty to notify and duty to 
assist.  The elements of service connection were enclosed.

The March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection is granted.  The veteran was advised that 
disability ratings would be determined on the level of the 
disability and depend upon the nature and symptoms of the 
condition, severity and duration of the symptoms and the 
impact of the condition on employment.  The RO indicated the 
veteran could submit evidence such as ongoing treatment 
records, Social Security Administration determinations, 
statements from employers and other lay statements for the 
RO's consideration in assignment of a disability rating.  The 
RO also indicated the effective date was generally based upon 
the date the RO received the claim or the date the evidence 
showed a certain level of disability under the rating 
schedule.  The veteran was informed he could submit evidence 
such as the dates treatment began, service medical records 
and reports of treatment of the condition while the veteran 
was in training or in the Guard or Reserve to assist the RO 
in determining a proper effective date.  The March 2006 
letter complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires VA provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records, 
Social Security records and lay statements are associated 
with the claims file.  Additionally, the veteran provided 
testimony at a Board hearing in September 2006.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide his claim.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

Post Traumatic Stress Disorder

The veteran contends that he has PTSD that resulted from his 
active military service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony of a non-combat 
stressor is insufficient, standing alone, to establish 
service connection. Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).

The veteran submitted an August 2006 letter from a VA 
physician which documents a current diagnosis of PTSD.  In 
this letter, the physician discussed the veteran's last visit 
in July 2006.  At that time, the veteran reported his sleep 
was sounder but indicated he still got depressed.  He was 
less angry, irritable and agitated than in the past.  The 
veteran's wife reported he was isolative.  The physician 
noted the veteran had nightmares and flashbacks two to three 
times a week of being beaten and kicked by his Marine Corps 
drill instructor during boot camp.  The veteran denied 
suicidal or aggressive ideation, plan or intent.  The 
physician stated the veteran's PTSD was directly related to 
his traumatic experiences in the military.

The next question is whether there is evidence of an 
inservice stressor.  In this regard, the veteran has not 
alleged he served in combat, nor is there any evidence of 
such service.  It is clear from the evidence of record that 
the veteran never served outside the United States, that he 
never served in combat, and that he only had approximately 
one month of active service.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  The veteran 
related that while he was in basic training he would hear 
other people screaming at night and was traumatized by the 
noise.  He indicated that he was taken in to the drill 
instructors barracks and forced to stare at eyes on the wall, 
while he was physically and mentally abused.  The veteran 
alleged he was slapped, kicked, pushed and his life was 
threatened.  The drill instructor told the veteran he would 
perish in Vietnam.  The veteran also reported seeing other 
recruits slit their wrists and try to commit suicide and 
noted he contemplated killing himself at that time.  He 
indicated he began having nightmares and insomnia.  He 
explained he would wake up hearing and seeing the drill 
instructor.  The veteran asserted he continues to have 
flashbacks and nightmares of other recruits screaming and the 
eyes and racists comments of the drill instructor.  

The veteran provided testimony at a September 2006 Board 
hearing.  The veteran, through his representative, claimed 
that once his foot problem was identified he was treated 
worse.  The veteran testified that he was then abused by his 
drill instructor, as is detailed above.  

In this case, there is no credible evidence that the claimed 
stressors occurred.  To the extent that the veteran has 
provided an account of such stressors, they are not 
verifiable as they lack sufficient detail.  While the 
evidence indicates that the veteran was separated from active 
duty due to a pre-existing foot fibroma, there is no medical 
or credible lay evidence supportive of the veteran's account 
of in-service stressors.  The veteran has not provided any 
names or dates related to the incident.  Therefore, the only 
evidence concerning the stressors is the veteran's lay 
statement.  The law has provided that a veteran's lay 
statement alone is insufficient to establish service 
connection for PTSD.  See Cohen, supra.  

Thus, the veteran has a diagnosis of PTSD which relates the 
condition generally to the veteran's claimed inservice 
stressors.  However, that a physician subjectively believed 
the veteran's account of his asserted in-service stressor is 
not sufficient in this non-combat claim of service connection 
for PTSD to substantiate the stressor.  It is well-settled 
law that the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Credible evidence that the claimed in- service stressors 
actually occurred is still required, and credible supporting 
evidence cannot consist solely of after- the-fact medical 
nexus evidence. See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); 38 C.F.R. § 3.304(f) (2005).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.





REMAND

As an initial matter, the appeals relative to service 
connection for a low back disorder and to service connection 
for a hip disability have been certified to the Board for 
review as original claims.  However, applicable law provides 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

The record indicates that the veteran first sought service 
connection for a low back disorder and for a hip disability 
in a December 1987 statement.  While the RO then adjudicated 
the veteran's then-pending application to reopen his claim of 
service connection for a right foot disorder, it took no 
action as to the low back and hip disorder claims.  In 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), it was 
held that when a claimant filed more than one claim with the 
RO at the same time, if the RO acts on one of the claims, but 
fails to specifically address the other, the second claim is 
deemed denied, and the appeal period begins to run.  Deshotel 
at 1261.  The veteran did not note his disagreement with the 
inaction of the RO within one year, and he must therefore 
submit new and material evidence to reopen the claims.  

Concerning the issues of whether there is new and material 
evidence sufficient to reopen the claims for service 
connection for a dysthymic disorder; fibroma of the right 
foot, a back disability and a hip disability, a preliminary 
review of the record discloses that further development is 
necessary.  Because the outcome of these claims may effect 
the veteran's claim for a total rating, the appeals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Specifically, the Board finds the duty to notify has not been 
satisfied.  The veteran seeks service connection for fibroma 
of the right foot and dysthymic disorder.  However, the 
veteran previously was denied service connection for fibroma 
of the right foot by rating decisions dated in October 1971, 
July 1976, March 1979, October 1985, February 1993, September 
1994 and February 1999.  The veteran never perfected appeals 
for any of the prior decisions, including the most recent 
decision in February 1999.  As such, the decision has become 
final.  38 C.F.R. § 20.1103.  The veteran previously was 
denied service connection for dysthymic disorder by a 
February 1999 rating decision, and as noted, service 
connection was denied for disorders of the low back and hips, 
due to their non-adjudication by the RO in August 1988 .  
These decisions are also final.  38 C.F.R. §§ 20.1100, 
20.1103.  Therefore the submission of "new and material" 
evidence is necessary in order to reopen the claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), it was held that 
when a claimant seeks to reopen a previously denied claim, VA 
must examine the bases for the denial in the prior decision 
and advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. 

Although the veteran received a letter of notification dated 
in April 2003 which addressed the requirements of new and 
material evidence, it did not provide specific information 
concerning the elements which were previously found 
insufficient and as such did not comply with the holding in 
Kent.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
veteran specifically applied for service connection for a 
dysthymic disorder, pain in the hips and low back pain as 
secondary to his right foot injury.  Even without a specific 
request for secondary service connection, VA must ascertain 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service.  See Combee, 
supra.; also  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000) (Both holding that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).   

Furthermore, as the veteran has claims pending for service 
connection, the Board cannot proceed with the TDIU claim 
until there has been final adjudication of the veteran's 
claims.  Thus, adjudication of the TDIU claim will be held in 
abeyance pending further development and adjudication of the 
veteran's reopening claims.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claims of service 
connection for fibroma of the right foot; 
a low back disorder; a hip disorder and 
dysthymic disorder.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Kent ruling, and 
advise the veteran of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant.  
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

2.  The RO should take such additional 
development action as it deems proper with 
respect to the veteran's claims, including 
the conduct of any other appropriate VA 
examinations.

3.  The RO/AMC should readjudicate the 
issue of whether new and material evidence 
has been submitted to reopen claims for 
service connection for a right foot 
injury; a dysthymic disorder; a hip 
disorder and low back disorder.  After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claim for TDIU 
based upon the ratings assigned for his 
service-connected disabilities.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


